Title: To Benjamin Franklin from Louis Simon, 14 February 1777: résumé
From: Simon, Louis
To: Franklin, Benjamin


<Marseilles, February 14, 1777, in English: Some local merchants are sending me to the East Indies in a new ship that I am to outfit. An inquiry in England about how to equip her with an electric conductor produced the surprising answer that the British navy has not yet adopted such conductors. You are the best person to help me on that aspect of your discoveries. I should be particularly grateful for help because I was in a thunderstorm off Africa, for some twenty days without interruption, when I often saw St. Elmo’s fire on the masthead and sparks on the ship’s iron rods, and knew the danger I was in. The translator of this letter will also translate your reply.>
